I concur in the reversal and dismissal of the case, because the indictment fails to allege that the testimony given was material to the inquiry, and I have doubts that the allegations are sufficient to supply this omission in the allegations. However, it is no offense to play at dice — it is only an offense to bet
at a game played with dice. There is no allegation that his statement that he played at games of dice, but had not bet thereon was not true; there should have been to have rendered the indictment valid not only an allegation that he played at a game of dice but that he bet on said same game. The betting in the game of dice, and not the mere playing would be the gravamen of the offense.
The other holdings in the opinion I express no opinion on. *Page 401